 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 PROF-2013-S3 LEGAL TITLE TRUST IV,                    Case No.: 2:17-cv-00119-APG-NJK

 4          Plaintiff                                  Order Directing the Clerk of Court to
                                                            Disburse the Cash Deposit
 5 v.
                                                                    [ECF No. 13]
 6 SFR INVESTMENTS POOL 1, LLC, et al.,

 7          Defendants

 8         IT IS ORDERED that the clerk of court is instructed to disburse the $500 cash deposit

 9 (ECF No. 13) plus interest to plaintiff PROF-2013-S3 Legal title Trust IV, by U.S. Bank

10 National Association, as Legal Title Trustee.

11         DATED this 9th day of April, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
